IN THE SUPREME COURT OF THE STATE OF NEVADA


                LA'SHAE NORTHINGTON,                                      No. 84727
                INDIVIDUALLY, AND AS
                ADMINISTRATOR OF THE ESTATE
                OF SARIAH SHEPPARDS,
                                  Appellant,
                                                                                 LE
                              vs.
                JESSE ALLEN BENNETT; CITY OF
                SPARKS; AND CITY OF RENO,
                                  Res • ondents.

                                       ORDER DISMISSING APPEAL

                              This is an appeal from a district court order granting a motion

                to dismiss.    Second Judicial District Court, Washoe County; Scott N.
                Freeman, Judge.
                              When initial review of the docketing statement and documents
                before this court revealed a potential jurisdictional defect, this court ordered
                appellant to show cause why this appeal should not be dismissed for lack of
                jurisdiction. In particular, it appeared that the challenged order is not
                appealable as a final judgment under NRAP 3A(b)(1) as asserted by
                appellant in the docketing statement because appellant's claims against
                Jesse Allen Bennett and City of Reno remain pending in the district court.
                See Lee v. GNLV Corp., 116 Nev, 424, 426, 996 P.2d 416, 417 (2000) ("[A]
                final judgment is one that disposes of all the issues presented in the case,
                and leaves nothing for the future consideration of the court, except for post-
                judgment issues such as attorney's fees and costs."). It also appeared that
                no other statute or court rule authorized an appeal from the challenged
                order. See Brown v. MHC Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d


SUPREME COURT
          OF
      NEVADA


« ), 19.17A
                      850, 851 (2013) (this court "may only consider appeals authorized by statute
                      or court rule").
                                   In response, appellant acknowledged that the notice of appeal
                      was prematurely filed before entry of a final judgment and explained that
                      she attempted to correct the jurisdictional defect by moving the district

                      court to certify the challenged order as final under NRCP 54(b). However,
                      the district court did not rule on the motion. The district court entered an
                      order indicating that it lacked jurisdiction due to the filing of the notice of
                      appeal and staying the district court case pending resolution of this appeal.
                      This court treated appellant's response as a motion for an extension of time
                      to file a response and granted the motion.             This court noted that a

                      prematurely filed notice of appeal does not divest the district court of
                      jurisdiction, NRAP 4(a)(6), and directed appellant to provide this court with
                      a file-stamped copy of any district court order certifying the challenged
                      order as final under NRCP 54(b).
                                   Appellant has now filed a second response to the order to show
                      cause.    Appellant explains that she re-filed her motion for NRCP 54(b)
                      certification   as well as a   motion to set aside the stay but the district court
                      has taken no action on the motions. Appellant requests an additional 60-
                      day extension of time for the district court to consider and rule on the motion
                      for NRCP 54(b) certification. Alternatively, if the district court does not
                      rule on the motion, appellant states she intends to file a petition for a writ
                      of mandamus seeking an order directing the district court to rule on the
                      motion.
                                      Under the circumstances presented here, this court declines to
                      grant an additional extension of time. Because the district court has not
                      yet entered a final judgment appealable under NRAP 3A(b)(1), and it does
SUPREME COURT
         OF
      NEVADA


101 I ,N7A    cigka
                not appear that any other statute or court rule permits an appeal from the
                challenged order, this court lacks jurisdiction and dismisses this appeal.
                Appellant may file a new notice of appeal, if aggrieved, once the district
                court enters a final judgment or an otherwise appealable order.
                           It is so ORDERED.




                                       Hardesty


                                         , J.
                Stiglich                                 Herndon




                cc:   Hon. Scott N. Freeman, District Judge
                      Arias Sanguinetti Stahle Torrijos, LLP/Las Vegas
                      Sparks City Attorney
                      Jesse Allen Bennett
                      Reno City Attorney
                      Washoe District Court Clerk




SUPREME COURT
         OF
       NEVADA


(0}   PUTA
                                                    3